Harris, J.
As some of the material facts in the record are very indistinct, we send this case back, that it may be submitted to a jury under a charge of the Circuit Judge, to this effect: That the laws of Georgia allow a widow one year’s support for herself and children out of the estate of her deceased husband; that the laws do not contemplate that she shall live at the homestead and consume the provisions belonging to the estate and have a year’s support in addition to what she may thus have consumed, allowed to her; that in all applications for a year’s support to be assigned her, she must be held chargeable with the value of what she had previously consumed. The last act of the Legislature does not change the rule laid down in the opinion of Chief Justice Lumpkin, in case of Blassingame et al. vs. Rose, 34 vol., p. 418, Ga. Repts., nor do we consider that act as violative of the clause of the State Constitution against retro-active legislation — for the right to a year’s support was conferred previous to the rendition of plaintiff’s judgment.